         Case 1:19-cv-03184-APM Document 11 Filed 05/29/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

FIREARMS POLICY FOUNDATION, et al.,       )
                                          )
                              Plaintiffs, )
                                          )
      v.                                  )                   Civil Action No. 19-3184 (APM)
                                          )
U.S. DEPARTMENT OF STATE,                 )
                                          )
                              Defendant.  )
__________________________________________)

                                   JOINT STATUS REPORT

       Pursuant to the Court’s April 2, 2020, Minute Order, the parties respectfully submit this

joint status report in this Freedom of Information Act (“FOIA”) case.

       The United States Department of State (the “Department”) has advised that it has actively

worked to get its FOIA document reviewers, who are retired Foreign Service Officers and are

also referred to as Retired Annuitants (“REAs”), telework ready; to determine whether the

potentially responsive records for its active FOIA cases can be processed via telework; and to

adjust case assignments so that telework-ready REAs are assigned to cases for which potentially

responsive records can be processed via telework. The Department has further advised that

although it cannot compel REAs to telework, about half of them (approximately 30) are willing

and able to telework.

       The Department has advised that it has determined that some of the potentially

responsive records for this case can be processed via telework because such records are not

classified and are stored on its new document review platform, FOIAXpress. The Department

has further advised that it has resumed its processing for this case and that it anticipates making

its next production of non-exempt, responsive records on July 8, 2020, and monthly rolling
         Case 1:19-cv-03184-APM Document 11 Filed 05/29/20 Page 2 of 2



productions thereafter. The Department has advised that its processing rate likely will be slower

than it would have been under normal circumstances because of the reduced number of REAs

and the likelihood of technological challenges.

       The parties respectfully request that the Court permit them to file another joint status

report on or before September 16, 2020.

Dated: May 29, 2020

                                                  Respectfully submitted,

 /s/ Stephen D. Stamboulieh                       MICHAEL R. SHERWIN
 Stephen D. Stamboulieh                           Acting United States Attorney
 Stamboulieh Law, PLLC
                                                  DANIEL F. VAN HORN, D.C. Bar # 924092
 P.O. Box 4008
                                                  Chief, Civil Division
 Madison, MS 39130
 (601) 852-3440                                   By: /s/ Marsha W. Yee
 stephen@sdslaw.us                                MARSHA W. YEE
 DC District Court Bar# MS0009                    Assistant United States Attorney
                                                  Civil Division
 Alan Alexander Beck                              United States Attorney’s Office
                                                  555 4th Street, N.W.
 Law Office of Alan Beck
                                                  Washington, D.C. 20530
 2692 Harcourt Drive                              Telephone: (202) 252-2539
 San Diego, CA 92123                              Email: Marsha.Yee@usdoj.gov
 (619) 905-9105
 Hawaii Bar No. 9145                              Counsel for Defendant
 Alan.alexander.beck@gmail.com
 DC District Court Bar# HI001

 Counsel for Plaintiffs




                                                  2
